Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 06/02/2016 of provisional application No. 62/344,902 and non-provisional application No. 15/418,442 is acknowledged as required by 35 U.S.C. 119. However applicant does not get benefit of this earlier filing date for embodiments shown in Figs. 11-17 of the instant application.
Benefit of earlier filing date of 01/27/2017, 09/28/2017 and 12/23/2020 of non-provisional application No. 15/418,442, 15/718,366 and 17/132,808 is acknowledged as required by 35 U.S.C. 119.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 recites “the pin comprises a straight leg of a cotter pin; and the locking element comprises a bent leg of the cotter pin”. However based on claim 21 of the invention which is directed to Figs. 13 and 14 which is a hitch pin and not a cotter pin.Even by replacing the hitch pin with a cotter pin, the locking element (pull ring/wire loop) will be inserted into the eye of the cotter pin and bent leg of the cotter pin is part of the pin and not the locking element.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25, 26, 28 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Spiller (US Patent No. 5,090,277).
Regarding claim 21, Spiller teaches (reproduced and annotated Fig. 1 below) a retaining member, comprising: a pin; a locking element; a clamping portion maintaining a clamping force between the pin and the locking element (pulling the clamping portion by the locking element pulls the pin); and an assist device (10), comprising: an extraction end; and an insertion end (hole into which the locking element is inserted) connected to the locking element; wherein the extraction end forms a gripping feature and the assist device is configured to counteract the clamping force when the gripping feature is pulled (when the pin is fixed, by pulling the gripping feature clamping force is counteracted).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the assist device and the locking element made of single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works,  150 U.S. 164 (1893).

    PNG
    media_image1.png
    321
    569
    media_image1.png
    Greyscale

Regarding claims 22-23, Spiller teaches the assist device is a single molded piece, but does not teach the assist device being molded to the locking element to form a singular piece.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the assist device and the locking element made of single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works,  150 U.S. 164 (1893).
Regarding claim 24, Spiller teaches (reproduced and annotated Fig. 1 above) the clamping force biases the pin against the assist device.
Regarding claim 25, Spiller teaches (reproduced and annotated Fig. 1 above) the locking element comprises a ring.
Regarding claim 26, Spiller teaches (reproduced and annotated Fig. 1 above) the assist device extends outward and away from the ring.
Regarding claim 28, Spiller teaches (reproduced and annotated Fig. 1 above) the pin is rotatably connected to the ring via the clamping portion.

Regarding claim 30, Spiller teaches (reproduced and annotated Fig. 1 below) a lynch pin (38), comprising: a locking ring; a pin biased against the locking ring; and a pin assist (10) connected to the locking ring, the pin assist comprising: an extraction feature; an insertion feature (hole 34); and a planar middle section extending between the extraction feature and the insertion feature.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pin assist and the locking element made of single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works,  150 U.S. 164 (1893).

    PNG
    media_image2.png
    381
    596
    media_image2.png
    Greyscale

Regarding claim 31, Spiller teaches (reproduced and annotated Fig. 1 above) the locking ring extends through the insertion feature.
Regarding claim 32, Spiller teaches (reproduced and annotated Fig. 1 above) the extraction feature is thicker than a thickness of the middle section, the thickness of the middle section extending between two opposing parallel planar surfaces defined by the middle section.
Regarding claim 33, Spiller teaches (reproduced and annotated Fig. 1 above) a clamping portion biasing the pin against the locking ring.
Regarding claim 34, Spiller teaches (reproduced and annotated Fig. 1 above) the pin assist extends away from the locking ring.
Regarding claim 35, Spiller teaches (reproduced and annotated Fig. 1 above) urging the extraction feature transversely to a major plane of the locking ring counteracts the clamping force.

Regarding claim 36, Spiller teaches (reproduced and annotated Fig. 1 above) a lynch pin (38), comprising: a locking ring; a pin assist connected to the locking ring; and a pin biased against the pin assist, wherein the pin assist comprises: an extraction feature; an insertion feature (hole 34); and a planar middle section extending between the extraction feature and the insertion feature.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pin assist and the locking element made of single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works,  150 U.S. 164 (1893).
Regarding claim 37, Spiller teaches (reproduced and annotated Fig. 1 above) the locking ring extends through the insertion feature.
Regarding claim 38, Spiller teaches (reproduced and annotated Fig. 1 above) the pin is oriented in a direction; and the middle section extends longitudinally in the direction.
Regarding claim 39, Spiller teaches (reproduced and annotated Fig. 1 above) the pin assist is molded as a single unitary piece.
Regarding claim 40, Spiller teaches (reproduced and annotated Fig. 1 above) the extraction feature comprises a tapered surface forming a gripping feature that is thicker than the middle section.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Spiller in view of Schlegel (US Patent No. 1,562,521).
Regarding claim 27, ring of Spiller is not circular shaped.In device of Schlegel the ring (4) is circular shaped.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ring of Spiller circular shaped since this is an obvious matter of design choice to make the ring circular, since applicant has not disclosed that the ring shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with oval shape.


Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sweat (US Patent No. 2,593,935).
Regarding claim 21, Sweat teaches (reproduced and annotated Fig. 1 below) a retaining member, comprising: a pin (48); a locking element (10); a clamping portion (22) maintaining a clamping force between the pin and the locking element (pulling the clamping portion by the locking element pulls the pin); and an assist device (10), comprising: an extraction end; and an insertion end (hole into which the locking element is inserted) connected to the locking element; wherein the extraction end forms a gripping feature and the assist device is configured to counteract the clamping force when the gripping feature is pulled (when the pin is fixed, by pulling the gripping feature clamping force is counteracted).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the assist device and the locking element made of single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works,  150 U.S. 164 (1893).

    PNG
    media_image3.png
    776
    566
    media_image3.png
    Greyscale

Regarding claim 29, Sweat teaches (reproduced and annotated Fig. 1 above) the pin comprises a straight leg of a cotter pin and the locking element comprises a bent leg of the cotter pin (pin latching accessory is inserted into the eye of the split pin (see 112(b) rejection above)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHDI H NEJAD/Primary Examiner, Art Unit 3723